DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 04/22/2022:
Claim 1 has been amended. 
Claim 14 has been withdrawn from consideration.
Claims 15-19 have been newly added.
The previous 112 rejections have been withdrawn in light of the amendment.
The previous and new prior art has been applied. All changes made are necessitated by the amendment. Thus the action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0182959 to Saito et al. in view of US Patent Application Publication 2011/0123850 to Duong et al.
With respect to claim 1, Saito et al. teach an electricity storage device comprising: 
a n-type metal oxide semiconductor layer 16 (a first oxide semiconductor layer) having TiO2, SnO2 or ZnO (a first conductivity-type first oxide semiconductor) (Saito et al.: Section [0023]; Fig. 1); 
a first charge layer 18a disposed on the n-type metal oxide semiconductor layer 16 (the first oxide semiconductor layer), the first charge layer 18a composed by comprising insulating film 28 (a first insulating material) and TiO2 (a second oxide semiconductor, the first conductivity-type second oxide semiconductor) (Saito et al.: Section [0032]; Figs. 1 and 2); and 
a p-type metal layer 20 (a third oxide semiconductor layer) disposed on the first charge layer 18a, wherein the p-type metal layer 20 (the third oxide semiconductor layer) has NiO or CuAlO2 (a second conductivity-type third oxide semiconductor) (Saito et al.: Section [0026]; Fig. 1). 

Saito et al. do not specifically teach the third oxide semiconductor layer has hydrogen, and a percentage of the hydrogen with respect to a metal constituting the third oxide semiconductor is equal to or greater than 40%. 
Duong et al. teach a battery comprising cathodes, which are formed from semiconductive material, such as NiOOH, wherein the hydrogen or the NiOOH with respect to Ni constituting semiconductor is 100% (within the range of equal to or greater than 35% in atomic weight ratio) (Duong et al.: Section [0048]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Saito et al. with the above teaching from Duong et al. with the motivation of having a means such NiOOH is a semiconductive material which is commonly used as cathode material.

With respect to claim 2, Saito et al. teach the electricity storage device, further comprising a second charge layer 18b disposed between the first charge layer 18a and the p-type metal layer 20 (the third oxide semiconductor layer) (Saito et al.: Section [0032]; Fig. 1).

With respect to claim 3, Saito et al. teach the electricity storage device, wherein the second charge layer 18b comprises insulating film 28 (a second insulating material) (Saito et al.: Section [0032]; Fig. 1).

With respect to claim 4, Saito et al. teach the electricity storage device, wherein the p-type metal layer 20 (the third oxide semiconductor layer) comprises NiO (Saito et al.: Section [0032]; Fig. 1).

With respect to claim 5, Saito et al. teach the electricity storage device, wherein the second charge layer 18b comprises an insulating film 28 (a second insulating material) and SnO (a conductivity adjusting material) (Saito et al.: Section [0033]; Fig. 1).

With respect to claim 6, Saito et al. teach the electricity storage device, wherein TiO2 is the second oxide semiconductor (Saito et al.: Section [0032]; Figs. 1 and 2).

With respect to claims 7 and 8, Saito et al. teach the electricity storage device, wherein SnO is the conductivity adjusting material (Saito et al.: Section [0033]; Fig. 1).

With respect to claim 9, Saito et al. teach the electricity storage device, wherein the insulting film 28 (the second insulating material) comprises SiO2, and the conductivity adjusting material comprises SnO (Saito et al.: Sections [0033] and [0036]; Figs. 1 and 2).

With respect to claim 10, Saito et al. teach the electricity storage device, wherein the insulting film 28 (the second insulating material) comprises SiO2 (Saito et al.: Section [0036]; Figs. 1 and 2).
The limitation, “SiO2 formed as a film from silicone oil,” is a product-by-process claim limitation. It would have the same functionality or purpose as the claimed limitation. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.

With respect to claim 11, Saito et al. teach the electricity storage device, wherein the insulating film 28 (the first insulating material) comprises SiO2, and the second oxide semiconductor comprises TiO2 (Saito et al.: Sections [0032] and [0036]; Figs. 1 and 2).

With respect to claim 15, Saito et al. teach the electricity storage device, Saito et al. teach the same first charge layer and second charge layer of the electricity storage device, therefor, lacking of any clear distinction between the claimed first charge layer and second charge layer and those disclosed by Saito et al., it would have expected for first charge layer and second charge layer of Saito et al. to have the first charge layer is a layer storing hydrogen generated during charging; and the second charge layer is a layer adjusting movement of hydrogen ions and electrons as claimed lacking unexpected result showing otherwise.

With respect to claim 16, Saito et al. teach the electricity storage device, wherein the first charge layer 18a composed by comprising a layered structure of insulating film 28 (a first insulating material) and TiO2 (a second oxide semiconductor, the first conductivity-type second oxide semiconductor) (Saito et al.: Section [0032]; Figs. 1 and 2).

With respect to claim 17, Saito et al. teach the electricity storage device, wherein a particulate bonding structure in which a periphery of TiO2 particle (the second oxide semiconductor having a particle shape) is covered with the insulating film 28 (the first insulating material) (Saito et al.: Section [0032]; Figs. 1 and 2).

With respect to claim 18, Saito et al. teach the electricity storage device, wherein the first charge layer comprises a structure into which the insulating film 28 (the first insulating material) and the TiO2 particles (the second oxide semiconductor) are formed by mixing (are mixed) (Saito et al.: Section [0032]; Figs. 1 and 2).

With respect to claim 19, Saito et al. teach the electricity storage device, wherein the first charge layer comprises a structure into which the second oxide semiconductor is wrapped in the first insulating material (Saito et al.: Section [0032]; Figs. 1 and 2).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0182959 to Saito et al. in view of US Patent Application Publication 2011/0123850 to Duong et al. in further view of US Patent Application Publication 2016/0013140 to Tsuboi et al.
With respect to claim 12, Saito et al. do not teach the electricity storage device, wherein the third oxide semiconductor layer comprises a metal different from the third oxide semiconductor, wherein the metal comprises lithium or cobalt.
Tsuboi et al. teach a p-type semiconductor material contains lithium (Tsuboi et al.: Section [0094]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Saito et al. with the above teaching from Tsuboi et al. with the motivation of having a means such NiO and LiCoO2 are the common p type semiconducting material.


Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        9/3/2022